The petition for rehearing herein is based upon the grounds that this court has "overlooked matters decisive of the case and duly argued and submitted, and has also based its opinion on mistakes of fact material to the decision of the case." Then follows, *Page 912 
after a videlicet, thirteen numbered paragraphs setting forth the alleged mistakes of fact relied upon. The matters thus set forth were fully argued in briefs and orally upon the original submission and present nothing that has not already had the full attention of the court. The petition is denied without argument under the rule.